Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

VALERIE K. BOOTS                                   GREGORY F. ZOELLER
Marion County Public Defender Office               Attorney General of Indiana
Indianapolis, Indiana
                                                   JUSTIN F. ROEBEL
                                                   Deputy Attorney General

                                                                                 FILED
                                                   Indianapolis, Indiana

                                                                             Oct 31 2012, 9:34 am
                               IN THE
                     COURT OF APPEALS OF INDIANA                                     CLERK
                                                                                   of the supreme court,
                                                                                   court of appeals and
                                                                                          tax court




GAUDE L. HUGHES,                                   )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 49A05-1203-CR-132
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Grant W. Hawkins, Judge
                            Cause No. 49G05-1010-MR-81677


                                        October 31, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
         Gaude L. Hughes appeals her conviction of Class A felony voluntary manslaughter.1

She presents three issues for our review, which we consolidate and restate as:

         1.     Whether the State presented sufficient evidence to rebut Hughes’ claim of self-

                defense and to prove Hughes committed Class A felony voluntary

                manslaughter; and

         2.     Whether the trial court misstated Hughes’ conviction on the abstract of

                judgment.

We affirm.

                           FACTS AND PROCEDURAL HISTORY

         On October 23, 2010, Hughes and her sisters argued with John Norwood in the

parking lot of Hughes’ apartment complex. Hughes shot Norwood, and he later died.

Hughes dismantled the gun she used to shoot Norwood, and she threw the pieces in the White

River.

         The State charged Hughes with murder, a felony,2 and Class A misdemeanor carrying

a handgun without a license.3 After a bench trial, the trial court found Hughes guilty of the

lesser-included offense of Class A felony voluntary manslaughter and guilty of Class A

misdemeanor carrying a handgun without a license, and it sentenced her to an aggregate

sentence of thirty years, with five years suspended.


1
  Ind. Code § 35-42-1-3.
2
  Ind. Code § 35-42-1-1.
3
  Ind. Code § 35-47-2-1.
                                               2
                             DISCUSSION AND DECISION

       1.     Sufficiency of the Evidence

       When reviewing sufficiency of evidence to support a conviction, we consider only the

probative evidence and reasonable inferences supporting the trial court’s decision. Drane v.

State, 867 N.E.2d 144, 146 (Ind. 2007). It is the fact-finder’s role, and not ours, to assess

witness credibility and weigh the evidence to determine whether it is sufficient to support a

conviction. Id. To preserve this structure, when we are confronted with conflicting

evidence, we consider it most favorably to the trial court’s ruling. Id. We affirm a

conviction unless no reasonable fact-finder could find the elements of the crime proven

beyond a reasonable doubt. Id. It is therefore not necessary that the evidence overcome

every reasonable hypothesis of innocence; rather, the evidence is sufficient if an inference

reasonably may be drawn from it to support the trial court’s decision. Id. at 147.

              a.     Self-Defense

       Hughes argues the State did not rebut her self-defense claim. For her self-defense

claim to be successful, Hughes had to show she: (1) was where she had a right to be; (2) did

not provoke, instigate, or participate willingly in the violence; and (3) had a reasonable fear

of death or great bodily harm. Brand v. State, 766 N.E.2d 772, 777 (Ind. Ct. App. 2002),

trans. denied. The State has the burden of rebutting the defendant’s claim of self-defense.

Id. To do so, the State must negate at least one of the three elements of a self-defense claim.

Id. We review the sufficiency of the evidence to rebut a claim of self-defense in the same

                                              3
way we review any sufficiency claim. Wilson v. State, 770 N.E.2d 799, 801 (Ind. 2002).

       Hughes shot Norwood after an argument in the apartment complex where Hughes and

some of her family lived. Therefore, she was in a place where she had a right to be. Hughes

testified Norwood was larger than she and Norwood had physically attacked her sisters

during the altercation. However, there was evidence it was Hughes who started the

altercation by verbally attacking Norwood while he was in his vehicle, and she continued to

yell at him until he reacted. In addition, despite the opportunity to do so, Hughes did not

disengage from the situation; rather, she voluntarily participated in the incident. Thus, the

State rebutted Hughes’ claim of self-defense. See id. (self-defense sufficiently rebutted

because Wilson was a voluntary participant in the altercation).

              b.     Voluntary Manslaughter

       To prove Hughes committed Class A felony voluntary manslaughter, the State had to

prove she knowingly killed Norwood while acting in sudden heat. Ind. Code § 35-42-1-3.

Hughes admitted she fired the gun that killed Norwood, but she contends the State did not

prove she did so knowingly. We disagree.

       Conduct is done “knowingly” if, when a person engages in the conduct, she “is aware

of a high probability [she] is doing so.” Ind. Code § 35-41-2-2(b). A knowing killing may

be inferred from a person’s use of a deadly weapon in a way likely to cause death. Bethel v.

State, 730 N.E.2d 1242, 1246 (Ind. 2000). Firing a gun in the direction of another person is

evidence of intent to kill. Shelton v. State, 602 N.E.2d 1017, 1022 (Ind. 1992). While

Hughes contends she did not aim the gun at Norwood, the evidence permitted the court to

                                             4
reasonably infer she knew there was a high probability Norwood could be hit by the shot she

fired. See Kiefer v. State, 761 N.E.2d 802, 805 (Ind. 2002) (“The trier of fact may infer

intent to kill from the use of a deadly weapon in a manner likely to cause death or great

bodily harm.”).

       2.     Abstract of Judgment

       Hughes requests that we remand to the trial court for correction of the abstract of

judgment. The State argues remand for correction is not necessary, as the purpose of the

abstract of judgment – informing the DOC of the offender’s convictions and sentences

therefore, see Robinson v. State, 805 N.E.2d 783, 794 (Ind. 2004) (abstract of judgment used

to “to convey the final judgment to the receiving authority”) – has been achieved. See

Indiana                                  Offender                                   Database,

http://www.in.gov/apps/indcorrection/ofs/ofs?lname=Hughes&fname=Gaude&search1.x=

35&search1.y=4 (last accessed October 2, 2012) (listing Hughes’ crime as “Voluntary

Manslaughter”).

       An abstract of judgment is a form provided to the Department of Correction (DOC)

for reporting the conviction and sentence to the DOC. The abstract of judgment is not a

judgment of conviction, and is not controlling. Robinson, 805 N.E.2d at 794. Ind. Code §

35-38-3-2 requires a judgment of conviction include “the crime for which the convicted

person is adjudged guilty and the classification of the criminal offense,” and Hughes’s

judgment of conviction included that information.

       We agree with the State, and further note, as we did in Lay v. State, “the benefits that

                                              5
may result [from remand to the trial court for an amended abstract of judgment for clarity in

regard to the Department of Correction’s records]. . . are in our estimation outweighed by

considerations of judicial economy.” 933 N.E.2d 38, 43 n.8 (Ind. Ct. App. 2010), trans.

denied.

                                     CONCLUSION

       The State presented sufficient evidence to rebut Hughes’ claim of self defense and to

prove she committed Class A felony voluntary manslaughter, and we decline to remand for

correction of the abstract of judgment. Accordingly, we affirm.

       Affirmed.

KIRSCH, J., and NAJAM, J., concur.




                                             6